



CINCINNATI FINANCIAL CORPORATION
P.O. BOX 145496
CINCINNATI, OH 45250‑5496
513-870-2696


RESTRICTED STOCK UNIT AGREEMENT
SERVICE BASED/CLIFF


PART I – AWARD INFORMATION
Participant Name:                        Plan:
Grant Date:                            Vesting Date:
Grant Amount:                            Vesting Schedule:
Grant Type:


CINCINNATI FINANCIAL CORPORATION (the "Company") hereby grants to the associate
identified above (the "Participant") a Restricted Stock Unit Award (the "Award")
under the Company's 2012 Stock Compensation Plan (the "Plan") with respect to
the number of Restricted Stock Units (the "Units") specified under Part I –
Award Information ("Award Information") above, all in accordance with and
subject to the provisions set forth in Part II –Terms and Conditions.


THIS AWARD IS SUBJECT TO FORFEITURE AS PROVIDED IN THIS RESTRICTED STOCK UNIT
AGREEMENT AND THE PLAN.


By accepting this Award, the Participant acknowledges the receipt of a copy of
this Restricted Stock Unit Agreement (including Part II – Terms and Conditions)
and a copy of the Prospectus and agrees to be bound by all the terms and
provisions contained in them and in the Plan.




IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly executed
as of the Award Date specified above.


 
CINCINNATI FINANCIAL CORPORATION
 
By:
 




/S/ Steven J. Johnston, FCAS, MAAA, CFA, CERA
 
President and Chief Executive Officer







PART II – TERMS AND CONDITIONS


1.    Restricted Stock Units. Each Unit represents a hypothetical share of the
Company's common stock (the "Shares"), and each Unit will at all times be equal
in value to one Share. The Units will be credited to the Participant in an
account established for the Participant and maintained by the Company. If and
when Units vest as provided below, Shares in an amount equal to the number of
vested Units will automatically be issued to the Participant and will be
evidenced by a stock certificate or book entry account maintained by either the
Company or its transfer agent for the common stock.
2.    Restrictions. Subject to Sections 3 and 4 below, the restrictions on the
Units specified the Award Information shall lapse and such Units shall vest on
the vesting date set forth in Part I (the “Vesting Date”), provided the
Participant remains an employee of the Company (or a subsidiary of the Company)
during the entire period ending on and including the Vesting Date (the
“Restriction Period”) commencing on the Award Date set forth in Part I and
ending on the Vesting Date. Upon vesting, one Share shall be issued with respect
to each vested Unit.
3.    Participant Death, Disability or Retirement During Restriction Period. In
the event of the termination of the Participant’s employment with the Company
(and with all subsidiaries of the Company) prior to a Vesting Date due to death,
or disability, or upon the Participant reaching eligibility for normal
retirement, all restrictions on the Units shall lapse, all of the Units shall
become fully vested on the date of death, disability, or normal retirement, and
one Share shall be issued with respect to each such vested Unit.
4.    Other Termination of Employment During Restriction Period. If the
Participant's employment with the Company (and with all subsidiaries of the
Company) is terminated for any reason other than death, disability or normal
retirement prior to the end of a Restriction Period, the Participant shall
forfeit all rights to any Units (and to the related Shares) as to which a
Vesting Date has not yet occurred. Notwithstanding the foregoing, the
compensation committee of the board of directors of the Company may, in its sole
discretion, waive the restrictions on, and the vesting requirements for, the
Units.
5.    Shareholder Rights. The Participant shall not have the right to vote any
Shares or to receive any cash dividends payable with respect to any Shares, or
otherwise have any rights as a shareholder with respect to any Shares, unless
and until the Shares have actually been issued to the Participant hereunder upon
the vesting of Units as provided in this Agreement.
6.    Transfer Restrictions. This Award and the Units (until they vest pursuant
to the terms hereof and Shares are issued with respect thereto) are not
transferable and may not be assigned, hypothecated or otherwise pledged, except
by designating a beneficiary, or by will or the laws of descent and
distribution, and shall not be subject to execution, attachment or similar
process. Upon any attempt to effect any such disposition, or upon the levy of
any such process, the Award shall immediately become null and void and the Units
shall be forfeited.
7.    Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the vesting of this Award, as the case
may be by deducting the number of Shares having an aggregate value equal to the
amount of withholding taxes due from the total number of Shares that would
otherwise be issuable upon any Units vesting or otherwise becoming subject to
current taxation. Shares deducted from this Award in satisfaction of actual
minimum withholding tax requirements shall be valued at the fair market value of
the Shares on the date as of which the amount giving rise to the withholding
requirement first became includible in the gross income of the Participant under
applicable tax laws.
8.    Death of Participant. If any of the Units shall vest upon the death of the
Participant, the Shares issued as a result of such vesting shall be registered
in the name of the estate of the Participant, except that, if the Participant
has designated a beneficiary, the Shares shall be registered in the name of the
designated beneficiary.\
9.    Other Terms and Provisions. The terms and provisions of the Plan (a copy
of which will be furnished to the Participant upon written request) are
incorporated herein by reference. To the extent any provision of this Award is
inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. For purposes of this Agreement, (a) the term “Disability” means
permanent and total disability as determined under procedures established by the
Company from time to time, and (b) the term “Normal Retirement” means retirement
from active employment with at least 35 years of service with the Company or its
subsidiaries or otherwise under a retirement plan of the Company or any
subsidiary or under an employment contract with any of them on or after the date
specified as the normal retirement age in the pension plan or employment
contract, if any, under which the Participant is at that time accruing
retirement benefits for his or her current service (or, in the absence of a
specified normal retirement age, the age at which retirement benefits under such
plan or contract become payable without reduction for early commencement and
without any requirement of a particular period of prior service). In any case in
which (i) the meaning of “Normal Retirement” is uncertain under the definition
contained in the prior sentence or (ii) a termination of employment at or after
age 65 would not otherwise constitute “Normal Retirement,” a termination of the
Participant's employment shall be treated as a “Normal Retirement” under such
circumstances as the Committee, in its sole discretion, deems equivalent to
retirement. In any case in which the existence of a “Disability” is uncertain
under the applicable definition and procedures hereunder, a final and binding
determination shall be made by the Committee in its sole discretion.








1

